Public Utilities Commission, No. 09-125-RR-UNC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon review of the case and the docket of the Public Utilities Commission, it appears that the notice of appeal may not have been served on the commission as required by R.C. 4903.13,
*1470It is therefore ordered that the appellant show proof of filing of the notice of appeal on the Commission pursuant to R.C. 4903.13 no later than Friday February 12, 2010.